Case 1:20-cv-24735-KMM Document 33 Entered on FLSD Docket 03/23/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:20-cv- 24735-KMM/LOUIS


      MORCHEM INDUSTRIES, INC., a foreign
      Corporation,

           Plaintiff,

      v.

      ROCKIN ESSENTIALS LLC, an inactive
      Florida limited liability company, ABRAHAM
      FRANCO, an individual and manager and
      RONNY BEDA, an individual and manager,

          Defendants.
      _______________________________________/

                                                        ORDER
           THIS CAUSE comes before the Court upon Defendant Rockin Essentials, LLC’s

  (“Defendant”) Motion to Compel: (1) Better Answers to its First Set of Interrogatories Propounded Upon

  Plaintiff; (2) Complete Document Production; Responses to its First Set of Production Upon Plaintiff;

  and (4) Initial Disclosures (ECF No. 22).1 Defendant’s Motion represented that Plaintiff had served no

  initial disclosures following the Parties’ Rule 26(f) conference, nor had it served any responses to

  Defendant’s requests for the production of documents; and, further, that the answers to interrogatories

  served by Plaintiff were deficient. Upon filling of the Motion, the undersigned ordered an expedited

  response, as well as service of Plaintiff’s initial disclosures by a date certain (ECF No. 23).




  1
   This matter was referred to the undersigned United States Magistrate Judge by the Honorable K. Michael Moore, Chief
  United States District Judge for the Southern District of Florida, for disposition of all discovery matters (ECF No. 5).

                                                             1
Case 1:20-cv-24735-KMM Document 33 Entered on FLSD Docket 03/23/2021 Page 2 of 3




         Plaintiff’s Response generally represented that it anticipated making supplemental

  productions and supplementing responses to interrogatories, but it provided no explanation for

  failing to timely meet Plaintiff’s discovery obligations without necessitating Defendant’s bringing

  of the Motion. On Reply, Defendant highlights its inability to determine from Plaintiff’s responses

  whether document production is complete, and further complains that Plaintiff’s answers to the

  interrogatories failed to provide the specific information sought with respect to the

  communications surrounding the alleged fraud.

         A hearing was conducted on the noticed disputes on March 18, 2021. Defendant

  acknowledged receipt of adequate initial disclosures following the Court Order, and further

  acknowledged that no conferral had yet occurred regarding Defendant’s objections to the amended

  answers provided by Plaintiff to the interrogatories. Before the Court will decide Plaintiff’s Motion

  with respect to the interrogatories, the Parties must confer in effort to resolve Defendant’s dispute.

         With respect to Plaintiff’s response to the Request for Production of Documents, Plaintiff’s

  counsel represents that there are no responsive documents counsel is currently aware of that have

  not been produced; however, counsel could not represent whether all responsive documents in his

  client’s possession and/or control have been produced. The degree of supervision by counsel over

  the document collection process was insufficient for counsel to describe the search and

  preservation undertaken by Plaintiff, or to provide assurance that a search of reasonable scope had

  been conducted. Completion of the document production will not be open-ended and rolling;

  Plaintiff shall complete its search for and production of all responsive documents by a date certain.

  Before counsel can represent completion of production, or even estimate the time required to do

  so, counsel is instructed to obtain control and supervision of the document collection and review.




                                                    2
Case 1:20-cv-24735-KMM Document 33 Entered on FLSD Docket 03/23/2021 Page 3 of 3




         A status conference is set for April 5, 2021, at 3:00 p.m., at which Defendant may raise

  any additional issues with the amended interrogatory responses that the Parties could not resolve

  through conferral.

         Pursuant to Fed. R. Civ. P. 37(a)(5), fees shall be shifted to the Defendant for bringing this

  Motion, as Plaintiff responded to discovery only after the Motion was filed, unless Plaintiff can

  show that such an award here would be unjust. Defendant shall advise Plaintiff as to the amount

  of fees it would seek for the prosecution of the Motion and attendance at the hearing, and by no

  later the status conference, the Parties shall confer with respect Defendant’s entitlement and

  amount of any award. If the Parties fail to reach agreement on amount of the award, or if Plaintiff

  seeks an opportunity to argue that an award would be unjust, it will be heard at the status

  conference on April 5, 2021.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of March, 2021.




                                                        LAUREN FLEISCHER LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
